Citation Nr: 1422069	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to May 1986.  Further, the record reflects he had additional service in the National Guard/Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In July 2013, the Board remanded this case for further development to include a VA examination to address the nature and etiology of the claimed left knee and left elbow disorders.  Such an examination was accomplished in November 2013, with a February 2014 addendum.  All other development directed by the Board's prior remand directives appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the left elbow claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Left knee degenerative joint disease with left knee strain had its onset in service.


CONCLUSION OF LAW

Left knee degenerative joint disease with left knee strain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran testified he injured his left knee in a sports game in 1980, while on active duty; that he was treated for his knee at that time; and he has had recurrent symptoms since that injury.  He has also submitted lay statements from his former spouse and child attesting to his having knee and elbow problems since his separation from service.  Further, service treatment records dated in May 1981 reflect treatment for a pulled muscle of the left knee due to an injury that occurred while playing ball.  

Despite the foregoing, no left knee problems were noted subsequent to May 1981, and his lower extremities were clinically evaluated as normal on subsequent service examinations conducted in March 1982 and December 1985.  Further, on concurrent Reports of Medical History, the Veteran checked boxes to indicate he did not "trick" or locked knee.  Moreover, there are no treatment records for the knee or elbow until years after his separation from service.

In this case, the November 2013 VA examination diagnosed left knee strain and degenerative joint disease of both knees.  Further, the VA examiner opined in the examination report that it is at least as likely as not that the knee injury in the service contributed to the Veteran's degenerative joint disease of the left knee.  In the February 2014 addendum, the examiner noted service treatment records document a left knee strain playing baseball; and that the Veteran now has degenerative joint disease of the knee which is likely a result of the in-service knee injury.  Moreover, the examiner stated that osteoarthritis is a disease that gradually causes the cushioning cartilage within your knee to wear away resulting in pain when bone rubs against adjacent bone.  It is most often associated with aging and usually begins in those over 50 years of age although it is not unknown in much younger persons.  However, osteoarthritis may also be the long term outcome of a previous serious injury.

The Board notes that the RO found that the evidence does not support the VA examiner's opinion, and emphasized the lack of residuals on the 1982 and 1985 examinations.  However, VA adjudicators cannot substitute their own unsubstantiated opinion for that of a competent medical professional, and must support any medical conclusions through citation to independent medical evidence in the record or to citation of learned treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Although the Board acknowledges that no left knee disability was noted on the 1982 and 1985 in-service examinations, no competent medical opinion is of record which explicitly refutes the opinion of the November 2013 VA examiner in this case.  Moreover, the record indicates the examiner was aware of the Veteran's documented medical history from the acknowledged review of the VA claims folder.  Thus, resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that his current left knee degenerative joint disease with left knee strain had its onset in service.  As such, service connection is warranted.


ORDER

Service connection for left knee degenerative joint disease with left knee strain is granted.


REMAND

Initially, the Board notes that the Veteran's service treatment records reflect he was treated in June 1977 for complaints of left shoulder pain that occurred when he turned in a certain way, and which was assessed as muscle strain.  However, there does not appear to be any reference to the left elbow at that time.

The Veteran has essentially contended that he injured his left elbow while on active duty in the same sports game in which he injured his left knee, and has had recurrent problems since that time.  As already noted, lay statements from his former spouse and child attest to his having knee and elbow problems since his separation from service.  However, the May 1981 service treatment records regarding the left knee injury contain no reference to the left elbow; his upper extremities were evaluated as normal on the March 1982 and December 1985 service examinations; and he checked boxes on the concurrent Reports of Medical History that he had not experienced painful or "trick" shoulder or elbow.

In the July 2013 remand, the Board directed that the VA examination address the etiology of the left elbow disorder.  However, the November 2013 VA examination diagnosed degenerative joint disease of the right elbow, and provided an opinion as to the etiology of that disability.  No such diagnosis appears to have been made regarding the left elbow, although it was stated later in the report that the Veteran did have a left olecranon effusion.  In the subsequent February 2014 addendum, the examiner did note that the service treatment records do not document any elbow injury, but also stated that the Veteran as seen in 2013 for pain in right arm status-post motorcycle accident.  The examiner then opined that, therefore, the elbow injury was not related to an in-service injury.

In view of the references to a right elbow disability in the November 2013 examination report and February 2014 addendum, it is not clear whether the left elbow which is the focus of this appeal was actually evaluated on the examination, or whether the negative etiology opinions are actually in reference to the left elbow.  Therefore, the Board must find that this examination is not adequate for resolution of this appellate claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a remand is required to correct this deficiency.  See Colvin (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for his left elbow since November 2013.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left elbow symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his left elbow disorder.  The claims folder should be made available to the examiner for review before the examination.

For any disability of the left elbow found to be present, the examiner must express an opinion as to whether it is at least as likely as not that any such disability was incurred in or otherwise the result of active service, to include the purported injury sustained while playing ball in May 1981.

In responding to this inquiry, the examiner must acknowledge and discuss the competent report offered by the Veteran and his former spouse (see statement received in June 2011) as to the onset and recurrence of left knee and left elbow problems in and since service.

All findings and conclusions, accompanied by a rationale, should be set forth in a legible report.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in February 2014, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


